IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,777


                      EX PARTE RICHARD RAY MILES, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. F-9451624-IS IN THE 282ND DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam. P RICE, J., not participating.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was placed on deferred adjudication

probation for five years and was later adjudicated guilty and sentenced to twenty years’

imprisonment. He did not appeal his conviction.

        Applicant contends that his adjudication of guilt was based on convictions that are no longer

valid. The trial court found that Applicant’s adjudication was predicated on murder and attempted

murder convictions and that without those convictions Applicant would not have been adjudicated
                                                                                                  2

guilty. The trial court recommended we grant Applicant a new adjudication hearing. Having set aside

Applicant’s murder and attempted murder convictions, Ex parte Miles, Nos. AP-76,488 & AP-

76,489 (Tex. Crim. App. Feb. 15, 2012), we agree. Relief is granted. The judgment adjudicating

Applicant guilty in cause number in F-9451624-IS in the 282nd District Court of Dallas County is

set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County to answer the

State’s motion to adjudicate. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.



Delivered: April 25, 2012
Do Not Publish